         Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 1 of 45




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al.

        Plaintiffs,
                                               CIVIL ACTION
        v.
                                               FILE NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

        Defendants.


      STATE DEFENDANTS’ ANSWER TO COALITION PLAINTIFFS’
               FIRST SUPPLEMENTAL COMPLAINT

        Defendants Secretary of State Brad Raffensperger, State Election

Board members David Worley, Rebecca N. Sullivan, Anh Le, and Seth Harp 1

(collectively “State Defendants”) answer Coalition Plaintiffs’ 2 First

Supplemental Complaint [Doc. 628] as follows:

                               INTRODUCTION

        State Defendants reaffirm all of the answers and defenses asserted in

their Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc. 397].

State Defendants do not respond to the Table of Contents but, to the extent a


1 Seth Harp is no longer a member of the State Election Board and was
replaced by Matthew Mashburn.
2 For clarity, State Defendants refer to the Plaintiffs listed in [Doc. 628 p. 6

n.1] as “Coalition Plaintiffs.”

                                        1
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 2 of 45




response is required, deny any allegations made or implied by the Table of

Contents.

                     FIRST AFFIRMATIVE DEFENSE

      The allegations in Coalition Plaintiffs’ First Supplemental Complaint

fail to state a claim against State Defendants upon which relief may be

granted.

                   SECOND AFFIRMATIVE DEFENSE

      Coalition Plaintiffs lack a clear legal right to the relief sought.

                     THRID AFFIRMATIVE DEFENSE

      State Defendants have not subjected Plaintiffs to the deprivation of any

rights under the United States or Georgia Constitutions.

                   FOURTH AFFIRMATIVE DEFENSE

      Coalition Plaintiffs’ claims against State Defendants are barred by

sovereign and official immunity.

                     FIFTH AFFIRMATIVE DEFENSE

      Coalition Plaintiffs’ claims are barred for failure to name necessary and

indispensable parties.

                     SIXTH AFFIRMATIVE DEFENSE

      Coalition Plaintiffs’ federal claims against State Defendants are barred

by the Eleventh Amendment to the United States Constitution.

                                        2
         Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 3 of 45




                    SEVENTH AFFIRMATIVE DEFENSE

        Coalition Plaintiffs’ claims against State Defendants are barred under

the doctrines of res judicata and collateral estoppel.

                     EIGHTH AFFIRMATIVE DEFENSE

        Coalition Plaintiffs’ federal claims against State Defendants are barred

as they raise political questions that should not be addressed by the Court.

                      NINTH AFFIRMATIVE DEFENSE

        Coalition Plaintiffs’ claims regarding the DRE/GEMS voting system are

moot.

                     TENTH AFFIRMATIVE DEFENSE

        State Defendants reserve the right to amend their defenses and to add

additional ones, including a lack of subject matter jurisdiction based on the

mootness or ripeness doctrines.

                   ANSWER TO SPECIFIC PARAGRAPHS

        State Defendants answer the specific paragraphs 3 of Coalition

Plaintiffs’ First Supplemental Complaint as follows:



3 For simplicity and clarity’s sake only, State Defendants use the defined
terms of Coalition Plaintiffs’ First Supplemental Complaint. State
Defendants do not waive or admit any material allegation in Coalition
Plaintiffs’ First Supplemental Complaint that Plaintiffs may contend are
implied by such use, and all such claims to the contrary are expressly denied.

                                        3
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 4 of 45




      1.    Paragraph 1 of Coalition Plaintiffs’ First Supplemental

Complaint contains legal conclusions that do not require a response. State

Defendants deny any of the Coalition Plaintiffs’ characterizations of the law,

and all other allegations stated or implied in this Paragraph are denied.

      2.    State Defendants that the State of Georgia adopted legislation to

switch from DREs to a BMD-marked paper-ballot system through H.B. 316.

The remaining allegations of this Paragraph refer to a document which

speaks for itself and State Defendants deny any of Plaintiffs’

characterizations of that document. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      3.    State Defendants admit that Governor Kemp signed H.B. 316

into law on April 2, 2019 and that the law mandates the implementation of a

new statewide voting system using BMD-marked paper ballots. The

remaining allegations of this Paragraph refer to statutory language that

speaks for itself and to which no response is required.

      4.    State Defendants admit the allegations of Paragraph 4 of

Coalition Plaintiffs’ First Supplemental Complaint.

      5.    State Defendants admit the allegations of Paragraph 5 of

Coalition Plaintiffs’ First Supplemental Complaint.

                                       4
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 5 of 45




      6.     State Defendants deny the allegations contained in this

Paragraph and all subparts of Coalition Plaintiffs’ First Supplemental

Complaint.

      7.     State Defendants admit that the Dominion BMD system was

used in pilot elections in November 2019 and for the Presidential Preference

Primary, General Primary, and Nonpartisan General Election on June 9, and

will be used for all elections in Georgia (except for municipal elections) going

forward. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      8.     State Defendants admit that they will apply state law as written

for in-person voting in elections going forward that will require the use of the

Dominion BMD system for most in-person voters. State Defendants further

state that voters using provisional or emergency ballots may utilize some

components of the Dominion BMD system, but not the entirety of the system.

State Defendants do not control the decisions of Fulton County Defendants.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      9.     State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                        5
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 6 of 45




      10.   Paragraph 10 of Coalition Plaintiffs’ First Supplemental

Complaint contains legal conclusions that do not require a response. State

Defendants deny any of the Coalition Plaintiffs’ characterizations of the law,

and all other allegations stated or implied in this Paragraph are denied and

State Defendants deny that Coalition Plaintiffs are entitled to any relief.

      11.   The answers stated in Paragraphs 18 through 23 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      12.   The answers stated in Paragraphs 24 through 27 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      13.   The answers stated in Paragraphs 32 through 34 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      14.   State Defendants admit that Brad Raffensperger is the Secretary

of State of Georgia. The remaining allegations of Paragraph 14 are legal

conclusions to which no response is required.

      15.   The answers stated in Paragraphs 35 through 37 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

                                       6
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 7 of 45




State Defendants further state that Rusty Simpson and Seth Harp are no

longer members of the State Election Board, having been replaced by Anh Le

and Matthew Mashburn, respectively.

      16.   The answers stated in Paragraphs 38 through 39 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      17.   The answers stated in Paragraphs 41 through 45 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      18.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      19.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      20.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.




                                       7
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 8 of 45




      21.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      22.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      23.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      24.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      25.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      26.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.




                                      8
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 9 of 45




      27.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      28.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      29.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      30.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      31.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      32.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.




                                      9
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 10 of 45




      33.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      34.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      35.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      36.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      37.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      38.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      39.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

                                     10
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 11 of 45




      40.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      41.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      42.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      43.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      44.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      45.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      46.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

                                     11
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 12 of 45




      47.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      48.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      49.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      50.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      51.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      52.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      53.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

                                     12
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 13 of 45




      54.    State Defendants admit that the tabulation of BMD-generated

paper ballots by the optical scanners is based on the QR code printed on the

ballot. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      55.    State Defendants admit that the tabulation of BMD-generated

paper ballots by the optical scanners is based on the QR code printed on the

ballot. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      56.    State Defendants admit that the tabulation of BMD-generated

paper ballots by the optical scanners is based on the QR code printed on the

ballot for recounts. State Defendants deny the remaining allegations

contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      57.    This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      58.    This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited. The State Election Board has posted proposed

rules regarding precertification tabulation audits for public comment.

                                      13
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 14 of 45




      59.   State Defendants admit that human auditors will examine

components of BMD-generated ballots, including the text portion. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

      60.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      61.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      62.   This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.




                                       14
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 15 of 45




      63.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      64.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      65.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      66.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      67.   State Defendants admit that all of the listed items are

components of the Dominion BMD System, but deny that every component of

the system is included in the list.

      68.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      69.   This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint contains no allegations against State Defendants which require a

response. To the extent a response is required, State Defendants deny all

allegations stated or implied in this Paragraph.

      70.   State Defendants that in-person Election-Day and advance-in-

person voters must check in when they arrive and must present proper

identification. State Defendants deny that this Paragraph includes all steps

                                      15
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 16 of 45




that may occur during check-in for in-person voting and deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      71.   State Defendants admit that, if Poll Pads are utilized for check-

in, voters who present proper identification, are eligible to vote, and are

present at a location where they are permitted to vote (either their precinct or

an early-voting location), poll officials can encode a voter access card to be

used to pull up a ballot on a BMD. State Defendants deny that this

Paragraph includes all steps that may occur during check-in for in-person

voting and deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

      72.   State Defendants admit that in-person voters use voter access

cards inserted into a Dominion ICX BMD to pull up an electronic version of

their ballot. State Defendants deny the remaining allegations contained in

this Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      73.   State Defendants admit that, upon insertion of a properly

activated voter access, a Dominion ICX BMD will display the ballot

combination corresponding to that voter on multiple pages, if needed. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

                                       16
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 17 of 45




      74.    State Defendants that voters utilizing a BMD to mark their

ballot will make selections on the electronic screen of the device. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

      75.    State Defendants admit that the BMD displays a visual

representation of the voter’s selections and admits that it records voter

selections temporarily for purposes of generating the voter’s ballot when

instructed to do so. State Defendants deny the remaining allegations

contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      76.    State Defendants admit that, when a voter is ready for the BMD

to print his or her ballot, the voter can instruct the BMD to do so and a paper

ballot is printed through the attached printer. State Defendants deny the

remaining allegations contained in this Paragraph of Coalition Plaintiffs’

First Supplemental Complaint.

      77.    State Defendants admit that the ballot printed by a BMD

contains both a QR code and text portion containing the voter’s selections.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.




                                       17
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 18 of 45




      78.   This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint and deny that the sample BMD

ballot displayed is the same as that used in Georgia’s system.

      79.   State Defendants admit that the QR code on BMD-generated

ballots contains the voter’s choices. State Defendants deny that the QR

contains “other information about the voter as well.” The remaining

allegations are outside the scope of State Defendants’ knowledge and are

therefore denied on that basis. State Defendants deny all other allegations

stated or implied in this Paragraph.

      80.   State Defendants admit that the text portion of a BMD-generated

paper ballot shows the voter’s selections. State Defendants deny the

remaining allegations contained in this Paragraph of Coalition Plaintiffs’

First Supplemental Complaint.

      81.   State Defendants admit, in a properly functioning BMD, the

voter selections in the QR code and the text portion of the BMD-generated

paper ballot are the same as those selected by the voter on the BMD. State




                                       18
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 19 of 45




Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

      82.   State Defendants admit that voters can review the text portion of

a BMD-generated paper ballot prior to placing the ballot in the optical

scanner. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      83.   State Defendants admit that, when a voter is voting in person at

a precinct or advance voting site, has printed his or her ballot, and has had

the opportunity to review his or her ballot, the voter should place the ballot

into a ImageCast Precinct (ICP) optical scanner, where the ballot is scanned.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      84.   State Defendants admit that the ICP optical scanner scans the

entirety of the ballot and records the selections by made by the voter. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

      85.   State Defendants admit that, after the polls close, the

information in the removal media on each ICP optical scanner is transferred

to the county’s central tabulation center, along with other election materials,

including the paper ballots. State Defendants deny the remaining allegations

                                       19
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 20 of 45




contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      86.    State Defendants admit that the information from the ICP

precinct scanner is tabulated at the county tabulation center along with votes

cast through other methods of voting to produce totals that can be transferred

to the State, depending on the type of election. State Defendants deny the

remaining allegations contained in this Paragraph of Coalition Plaintiffs’

First Supplemental Complaint.

      87.    State Defendants admit that the BMD-generated paper ballots

from each precinct are sent to the county central tabulation center along with

other election materials after precinct closes and that those paper ballots are

available to be scanned and/or audited. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      88.    State Defendants admit that, in audits, auditors will inspect

samples of the BMD-generated paper ballots. State Defendants deny the

remaining allegations contained in this Paragraph of Coalition Plaintiffs’

First Supplemental Complaint.

      89.    State Defendants admit that Pro V&V was engaged to conduct

certification testing of the Dominion BMD System in 2019. State Defendants

                                       20
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 21 of 45




deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

     90.     The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

     91.     This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs First Supplemental Complaint.

     92.     This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs First Supplemental Complaint.

     93.     State Defendants deny the allegations contained in this

Paragraph and all subparts of Coalition Plaintiffs’ First Supplemental

Complaint.

     94.     This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

                                      21
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 22 of 45




admit that a petition from Coalition and Plaintiffs and others was filed in

August 2019. State Defendants deny the remaining allegations contained in

this Paragraph of Coalition Plaintiffs First Supplemental Complaint.

      95.   State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      96.   This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to documents which speaks for themselves and State

Defendants deny any of Plaintiffs’ characterizations of those documents.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      97.   State Defendants admit that the Dominion BMD system was

used in pilot elections in November 2019 and for the Presidential Preference

Primary, General Primary, and Nonpartisan General Election on June 9, and

will be used for all elections in Georgia (except for municipal elections) going

forward. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      98.   State Defendants admit that they will apply state law as written

for in-person voting in elections going forward that will require the use of the

Dominion BMD system for most in-person voters. State Defendants further

state that voters using provisional or emergency ballots may utilize some

                                       22
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 23 of 45




components of the Dominion BMD system, but not the entirety of the system.

State Defendants do not control the decisions of Fulton County Defendants.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      99.    State Defendants admit the allegations contained in Paragraph

99 of Coalition Plaintiffs’ First Supplemental Complaint about the types of

scanners certified by the Secretary of State and their programming and

further state that the listed scanners are also programmed to read hand-

marked paper ballots in precincts in addition to the county election office.

State Defendants deny that ballots generated by BMDs are “ballot cards.”

      100. State Defendants admit that the optical scanners tabulate votes

according to their settings. State Defendants deny the remaining allegations

contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      101. State Defendants admit that many hand-marked paper-ballot

designs utilize ovals to be filled in next to names of candidates and further

admit that optical scanners tabulate filled-in ovals according to their

settings. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                       23
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 24 of 45




      102. State Defendants admit that, for voters who vote using BMD-

generated paper ballots, the optical scanners utilize the QR codes to tabulate

votes. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      103. State Defendants admit that the QR code is in a propriety format

and cannot be read by itself by voters without additional equipment. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint and deny that there is any

variation between QR codes and text portions of BMD-generated ballots.

      104. State Defendants admit that State Election Board regulations

require voters to be given printed and audible reminders to verify the

selections on their ballots. State Defendants deny the remaining allegations

contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      105. Paragraph 105 is a statement of law to which no response is

required. State Defendants deny Coalition Plaintiffs’ characterizations of the

law and deny all other allegations stated or implied in this Paragraph.

      106. The first sentence in Paragraph 106 is a statement of law to

which no response is required. State Defendants deny Coalition Plaintiffs’




                                      24
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 25 of 45




characterizations of the law and deny all other allegations stated or implied

in this Paragraph.

      107. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      108. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      109. State Defendants admit that voters utilizing absentee-by-mail

voting mark their own ballots. State Defendants deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      110. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      111. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      112. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      113. Paragraph 113 is a statement of law to which no response is

required. State Defendants deny Coalition Plaintiffs’ characterizations of the

law and deny all other allegations stated or implied in this Paragraph.




                                       25
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 26 of 45




      114. State Defendants that a BMD will generate a paper ballot that

contains a QR code and a text portion that a voter can then verify after the

voter makes his or her selections on the BMD. State Defendants deny the

remaining allegations contained in this Paragraph of Coalition Plaintiffs’

First Supplemental Complaint.

      115. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      116. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      117. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      118. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      119. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      120. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      121. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                      26
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 27 of 45




     122. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     123. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     124. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     125. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     126. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     127. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     128. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     129. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     130. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     131. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

                                     27
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 28 of 45




deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

      132. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      133. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

      134. The allegations in this Paragraph related to Dr. Lee’s state of

mind are outside the scope of State Defendants’ knowledge and are therefore

denied on that basis. State Defendants deny the remaining allegations

contained in this Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint.

      135. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

                                      28
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 29 of 45




      136. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      137. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      138. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      139. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      140. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      141. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      142. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      143. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      144. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                     29
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 30 of 45




      145. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      146. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      147. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      148. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      149. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      150. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      151. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      152. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      153. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

                                     30
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 31 of 45




deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

      154. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      155. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      156. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited.

      157. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      158. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      159. State Defendants admit that Pro V&V testing of the Dominion

BMD System did not include election audits, but deny the remaining

allegations contained in this Paragraph of Coalition Plaintiffs’ First

Supplemental Complaint.

      160. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

                                       31
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 32 of 45




     161. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     162. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     163. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     164. State Defendants admit that H.B. 316 provides for audits. State

Defendants deny the remaining allegations contained in this Paragraph of

Coalition Plaintiffs’ First Supplemental Complaint.

     165. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     166. State Defendants admit the allegations contained in Paragraph

166 of Coalition Plaintiffs’ First Supplemental Complaint.

     167. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

     168. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a document which speaks for itself and State Defendants

deny any of Plaintiffs’ characterizations of that document. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

                                     32
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 33 of 45




      169. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      170. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      171. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited and deny all remaining allegations contained in

this Paragraph.

      172. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      173. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      174. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      175. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      176. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      177. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

                                      33
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 34 of 45




       178. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint and further

adopt by reference their answers to Paragraphs 93 through 108, 109 through

124 of State Defendants’ Answer to Coalition Plaintiffs’ Third Amended

Complaint [Doc. 397] and Paragraphs 27 through 30, 31 through 33, 45

through 61, and 62 through 69 of State Defendants’ Answer to Curling

Plaintiffs’ Third Amended Complaint as allowed by Fed. R. Civ. P. 10(b) and

(c).

       179. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint .

       180. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint .

       181. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

       182. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

       183. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

       184. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

                                     34
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 35 of 45




      185. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the

legislation and statutes cited and deny all remaining allegations contained in

this Paragraph.

      186. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      187. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      188. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

      189. State Defendants admit that a presidential election cycle places

additional demands and pressures upon the administration of the election.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      190. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      191. State Defendants admit that, as part of its contract with

Dominion and consistent with past practice for the rollout of DREs, Dominion

is providing assistance with components and operational details of the BMD




                                      35
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 36 of 45




System. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      192. State Defendants admit that requiring untested and ad hoc

procedures in an election, especially without sufficient time to implement

those procedures, can have significant negative consequences for the election

system. State Defendants deny the remaining allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      193. This Paragraph of Coalition Plaintiffs’ First Supplemental

Complaint refers to a court order which speaks for itself. State Defendants

deny the remaining allegations contained in this Paragraph of Coalition

Plaintiffs’ First Supplemental Complaint.

      194. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      195. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      196. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      197. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                      36
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 37 of 45




     198. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     199. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     200. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     201. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     202. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     203. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     204. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     205. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

     206. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

                                     37
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 38 of 45




     207. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

     208. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

     209. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     210. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

     211. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.

     212. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     213. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

     214. The allegations in this Paragraph are outside the scope of State

Defendants’ knowledge and are therefore denied on that basis.




                                     38
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 39 of 45




      215. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

      216. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      217. The answers stated in Paragraphs 140 through 144 of State

Defendants’ Answer to Coalition Plaintiffs’ Third Amended Complaint [Doc.

397] are adopted by reference as allowed by Fed. R. Civ. P. 10(b) and (c).

      218. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      219. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

      220. This Paragraph contains a legal conclusion to which no response

is required. State Defendants deny any allegations inconsistent with the law

and deny all remaining allegations contained in this Paragraph.

      221. State Defendants incorporate by reference and reallege their

responses to Coalition Plaintiffs’ preceding allegations as if fully restated.

      222. State Defendants admit that they will apply state law as written

for in-person voting in elections going forward that will require the use of the

                                       39
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 40 of 45




Dominion BMD system for most in-person voters. State Defendants further

state that voters using provisional or emergency ballots may utilize some

components of the Dominion BMD system, but not the entirety of the system.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      223. State Defendants deny the allegations contained in this

Paragraph and all subparts of Coalition Plaintiffs’ First Supplemental

Complaint.

      224. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      225. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      226. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      227. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      228. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      229. State Defendants incorporate by reference and reallege their

responses to Coalition Plaintiffs’ preceding allegations as if fully restated.

                                       40
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 41 of 45




      230. State Defendants admit that they will apply state law as written

for in-person voting in elections going forward that will require the use of the

Dominion BMD system for most in-person voters. State Defendants further

state that voters using provisional or emergency ballots may utilize some

components of the Dominion BMD system, but not the entirety of the system.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      231. State Defendants deny the allegations contained in this

Paragraph and all subparts of Coalition Plaintiffs’ First Supplemental

Complaint.

      232. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      233. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      234. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      235. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      236. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

                                       41
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 42 of 45




      237. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      238. State Defendants incorporate by reference and reallege their

responses to Coalition Plaintiffs’ preceding allegations as if fully restated.

      239. State Defendants admit that they will apply state law as written

for in-person voting in elections going forward that will require the use of the

Dominion BMD system for most in-person voters. State Defendants further

state that voters using provisional or emergency ballots may utilize some

components of the Dominion BMD system, but not the entirety of the system.

State Defendants deny the remaining allegations contained in this Paragraph

of Coalition Plaintiffs’ First Supplemental Complaint.

      240. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      241. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      242. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      243. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.




                                       42
      Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 43 of 45




      244. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

      245. State Defendants deny the allegations contained in this

Paragraph of Coalition Plaintiffs’ First Supplemental Complaint.

                 RESPONSE TO PRAYER FOR RELIEF

      State Defendants deny that Coalition Plaintiffs are entitled to any of

the relief they seek. State Defendants deny every allegation not specifically

admitted in this Answer.

      Respectfully submitted this 13th day of August, 2020.

                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
                              cmiller@robbinsfirm.com
                              Alexander Denton
                              Georgia Bar No. 660632
                              adenton@robbinsfirm.com
                              Brian E. Lake
                              Georgia Bar No. 575966
                              blake@robbinsfirm.com
                              Robbins Ross Alloy Belinfante Littlefield LLC
                              500 14th Street, N.W.
                              Atlanta, Georgia 30318
                              Telephone: (678) 701-9381
                              Facsimile: (404) 856-3250



                                      43
Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 44 of 45




                      /s/Bryan P. Tyson
                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                              44
       Case 1:17-cv-02989-AT Document 779 Filed 08/13/20 Page 45 of 45




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ ANSWER TO COALITION

PLAINTIFFS’ FIRST SUPPLEMENTAL COMPLAINT has been

prepared in Century Schoolbook 13, a font and type selection approved by the

Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     45
